FILED
                              NOT FOR PUBLICATION                          OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


JAMES E. WHITE,                                   No. 13-17637

                 Plaintiff - Appellant,           D.C. No. 1:12-cv-00917-BAM

  v.
                                                  MEMORANDUM*
MARK N. PAZIN, Sheriff/Coroner
(Sheriff Administration); et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                          for the Eastern District of California
                    Barbara McAuliffe, Magistrate Judge, Presiding**

                            Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner James E. White appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                White consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
visitation with his minor children while he was a pre-trial detainee housed in the

Merced County Jail violated his constitutional rights. We have jurisdiction under

28 U.S.C. § 1291. We review do novo. Hamilton v. Brown, 630 F.3d 889, 892

(9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)).

We vacate and remand.

      White alleged that he could not see his children because the jail did not

permit visitation by minors under age 12. These allegations, liberally construed,

were “sufficient to warrant ordering [defendants] to file an answer.” Wilhelm v.

Rotman, 680 F.3d 1113, 1116, 1123 (9th Cir. 2012); see also Dunn v. Castro, 621

F.3d 1196, 1203, 1205 (9th Cir. 2010) (dismissing a prisoner’s claim that he was

denied visitation with his minor children on the basis of qualified immunity, but

noting that the prisoner was not “challenging the constitutionality of any of the

prison’s regulations as a matter of law”). Accordingly, dismissal of White’s claims

relating to his visitation rights was premature, and we vacate and remand for

further proceedings.

      VACATED and REMANDED.




                                          2                                     13-17637